Citation Nr: 0022224	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  94-44 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased rating for an abdominal scar 
with incisional hernia, status post Meckel's diverticulum, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1965.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of October 1993 from the North Little Rock, 
Arkansas, Regional Office (RO).  The veteran currently 
resides within the jurisdiction of the Nashville, Tennessee, 
RO.

A hearing was held at the RO in April 1994.


FINDINGS OF FACT

1.  PTSD is of service origin.

2.  The postoperative residuals, Meckel's diverticulum, are 
manifested by an abdominal scar, and an incision hernia which 
precludes any heavy activity or lifting.


CONCLUSIONS OF LAW

1.  PTSD was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303(f) 
(1999).

2.  The criteria for a 20 percent rating for abdominal scar 
with incisional hernia, status post Meckel's diverticulum 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.7, Part 4, Diagnostic Code 7339 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

With regard to the veteran's claim for entitlement to service 
connection for PTSD, which was denied by the RO in November 
1995, the veteran must initially meet his obligation of 
submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 
498 (1995).  To establish a well-grounded PTSD claim, the 
veteran must submit medical evidence of a current disability, 
lay evidence of an inservice stressor, and medical evidence 
of a nexus between service and the current PTSD disability.  
See Cohen v. Brown, 10 Vet. App. 128 (1997); Caluza, supra.  
For purposes of determining whether a claim is well grounded, 
the evidence submitted is generally presumed to be credible.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The veteran has asserted stressors due to being aboard the 
USS CATFISH (SS 339), a submarine, in 1964, during which time 
he feared for his life when black diesel smoke filled the 
submarine as a result of a fire.  

He also claims that, alternatively, he has a psychiatric 
disorder, to include PTSD, as a result of residuals of a 
surgical operation while in service.  The Board also points 
out that medical professionals, both private and VA, have 
diagnosed the veteran with PTSD as a result of his claimed 
stressors.  Presuming this evidence to be credible as 
required for well-groundedness purposes, the Board finds that 
the veteran has submitted a well-grounded claim of 
entitlement to service connection for PTSD.  The Board is 
also satisfied that all available pertinent evidence is of 
record and the statutory duty to assist the veteran in the 
development of facts pertinent to his claim.

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991).

38 C.F.R. § 3.304(f) provided that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.

During the course of the appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.

The veteran's service medical records contain no complaint or 
finding pertaining to a psychiatric disorder.  These records 
show that in November 1961 he underwent a Meckel's 
diverticulectomy.  Subsequently he received treatment for 
drainage from the incision site.

His administrative records do not demonstrate that he was 
awarded military citations, which would establish that he 
"engaged in combat with the enemy."  Service personnel 
records received from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) reflects the veteran 
served as a submariner, to include aboard the submarine USS 
CATFISH.  

A VA psychiatric examination was conducted in August 1993.  
At that time the diagnosis was polysubstance abuse and 
adjustment disorder with an anxious mood.

A hearing was held at the RO in April 1994.  At that time the 
veteran provided testimony concerning his inservice surgery 
and subsequent complication.  He also described the symptoms 
associated with his psychiatric illness.

The veteran received treatment at a VA and private facilities 
from 1993 and 1997 for various complaints.  A VA psychiatric 
examination was conducted in October 1995.  At that time the 
diagnoses include a generalized anxiety disorder.  An October 
1997 addendum indicates that the veteran did not meet the 
criteria for PTSD.

A January 1997 statement from a private clinical psychologist 
indicates that the veteran had been in treatment for the past 
10 months.  The veteran had depression and generalized 
anxiety due to his military experiences.  A March 1998 
statement from the same psychologist indicated that that the 
veteran had been treated for the prior two years for 
depression and PTSD due to his military experiences.  

A VA psychological evaluation was conducted in October 1998.  
Following testing the diagnosis was generalized anxiety 
disorder and rule out PTSD pending a further investigation 
into the nature of the traumatic stressors.

Later in October 1998 an examination was conducted by a VA 
psychiatrist.  The veteran described a long history of 
anxiety and depression as a result of stressful incidents 
which occurred during his period of service.  The veteran 
described one event where he had surgery for Meckel's 
diverticulum.  Since the surgery he had problems associated 
with anxiety, depression, and flashbacks concerning the 
surgery.  The veteran also claimed to have feared for his 
life when his submarine filled with smoke.  The diagnosis was 
PTSD.  The stressors were reported as the inservice surgery 
and the smoke in his submarine at which time he believed he 
was at risk to die.  The examiner stated that a second 
psychiatrist concurred with this opinion.

In January 2000 USASCRUR desk log extracts from the USS 
CATFISH which described various activities occurring aboard 
the submarine.  In pertinent part, a log entry dated on 
February 3, 1964, shows that a fire had occurred in the 
maneuvering room.  The veteran is shown to have served aboard 
the USS CATFISH at that time.

To summarize, the veteran's primary stressors stem from the 
inservice surgery as well as from being aboard the USS 
CATFISH when a fire broke out filling the submarine with 
smoke.  These stressors have been verified.  VA and private 
psychiatric medical professionals have confirmed the 
diagnosis of PTSD in part based on the above-mentioned 
primary stressors which have consistently been asserted by 
the veteran.  Accordingly, the Board finds service connection 
for PTSD is warranted.  

Increased Rating

Initially, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
a claim that is plausible.  A claim that a disorder has 
become more severe is well grounded where the disorder was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity (which is within the competence of a 
lay party to report; see King v. Brown, 5 Vet. App. 19 
(1993)) since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  Once it has been determined 
that a claim is well grounded, VA has the duty to assist the 
appellant in the development of evidence pertinent to that 
claim.  The Board is satisfied that all relevant evidence is 
of record and the statutory duty to assist the veteran has 
been met.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (1999).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The RO, in February 1966, initially assigned a zero percent, 
or noncompensable, evaluation for the veteran's service-
connected residuals of an exploratory abdominal laparotomy 
procedure under Diagnostic Code 7805 of VA's Schedule for 
Rating Disabilities (Schedule).  By means of a RO hearing 
officer decision dated in March 2000, the RO increased the 
zero percent rating to 10 percent.  Review of the decision 
shows that the veteran's disability was recharacterized as 
abdominal scar with incisional hernia, status post Meckel's 
diverticulum.  Diagnostic Code 7399-7301 was utilized.  See 
38 C.F.R. §§ 4.20, 4.27 (1999) (unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99").  The 10 percent evaluation 
assigned at that time has remained in effect since that time.

Diagnostic Code 7805 provides that scars, other, are rated on 
limitation of function of the part affected.  Diagnostic Code 
7803 provides a 10 percent rating for superficial scars which 
are poorly nourished with repeated ulceration.  Under 
Diagnostic Code 7804, a 10 percent rating is warranted for 
superficial scars, which are tender and painful on objective 
demonstration.

Pursuant to Diagnostic Code 7301, adhesions of the 
peritoneum, a 10 percent rating contemplates moderate 
disability with pulling pain on attempting work or aggravated 
by movements of the body, or occasional episodes of colic 
pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distention.

A 30 percent rating contemplates moderately severe disability 
with partial obstruction manifested by delayed motility of 
barium meal and less frequent and less prolonged episodes of 
pain. 

A 50 percent rating, the highest rating assignable, 
contemplates severe disability manifested by definite partial 
obstruction shown by X-ray, with frequent and prolonged 
episodes of severe colic distention, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage.

Ratings for adhesions will be considered when there is 
history of operative or other traumatic or infectious 
(intraabdominal) process, and at least two of the following:  
disturbance of motility, actual partial obstruction, reflex 
disturbances, presence of pain. 38 C.F.R. § 4.114, Diagnostic 
Code 7301, Note (1999).

Diagnostic Code 7339 provides a noncompensable (0 percent) 
rating for ventral hernia, postoperative status, healed, no 
disability, belt not indicated.  A 20 percent rating is 
assigned when the hernia is small, not well supported by belt 
under ordinary conditions, or healed ventral hernia or post-
operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  A 40 percent rating is for 
application when the hernia is large, and not well supported 
by belt under ordinary conditions.  38 C.F.R. § 4.114, 
Diagnostic Code 7339.

The VA intestine examination was conducted in August 1993.  
At that time the veteran stated that he had no current 
physical problems relative to the service connected disorder.  
The examination showed a 6 and 1/2 inch by three-quarters of 
an inch surgical scar at the umbilicus.  The umbilicus was 
deformed.  There was no tenderness.  Bowel sounds were 
present throughout.  There was no organomegaly.  The 
diagnosis was status post removal, Meckel's diverticulum; and 
abdominal scar.

A private medical opinion dated in January 1997 indicates 
that the laparotomy scar would place the veteran in a 
permanent impairment category according to the American 
Medical Association.  

A hearing was held at the RO in April 1994.  At that time the 
veteran stated that he experienced a recurrent abscess at the 
site of the surgery.  The scar became tender and red with 
physical activity.

The veteran received intermittent treatment at VA and private 
facilities for several disorders from 1993 to 1997.  He was 
seen at a VA outpatient clinic in February 1997 for stomach 
cramps and abdominal pain.  He was seen again in March 1997 
for cramps.  He was unable to have a bowel movement.  The 
impression was intestinal obstruction.

A VA examination was conducted in November 1998.  At that 
time the veteran indicated that he experienced the abscess 
that the surgery site every on to two months since the 
inservice surgery.  He stated that protrusion through the 
incision occurred usually with exertion.  He removed this 
himself by breaking the suture and this caused drainage of 
one to two teaspoons of a clear liquid.  He was seen at the 
emergency room in February 1997 for a partial small bowel 
obstruction.  He was treated with IV fluids and his symptoms 
spontaneously resolved without further sequelae.  His weight 
had been stable.

The examination revealed a one centimeter (cm.) incisional 
hernia in the superior aspect of the veteran's incision and 
it was also noted that the veteran had mild diastasis recti.  
No other abdominal masses were reported.  The report also 
notes that a barium enema was normal findings except for non-
visualization of the appendix.  Upper GI [gastrointestinal] 
testing of the small bowel was also noted to have been 
previously conducted which ruled out a partial small bowel 
obstruction.  The diagnosis was history of ruptured Meckel's 
diverticulum with incision hernia and chronic foreign body 
reaction, probably to silk sutures.  The physician added that 
this condition appeared to limit the veteran from undertaking 
any heavy activity or lifting, although it was added that the 
veteran should be able to sustain mild activity.  

To summarize, the veteran has asserted that he experiences 
the frequent occurrence of suture fragments erupting through 
the area of his abdominal scar.  The record also contains 
findings, discussed above, of various gastrointestinal-
related disorders suffered by the veteran.  The veteran's 
statements describing the symptoms are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence of record.  

In this regard, the recent VA examination confirmed the 
presence of a 1 cm incisional hernia.  The evidence indicates 
that the protrusion is recurrent and thus chronic.  
Additionally, the examiner indicated that because of the 
hernia the veteran was limited from undertaking any heavy 
activity or lifting.  

After reviewing the medical evidence in conjunction with the 
veteran's complaints, it is the Board's judgment that the 
degree of impairment resulting from the veteran's service-
connected abdominal scar and incisional hernia residuals more 
nearly approximates the criteria for the next higher 
evaluation under Diagnostic Code 7339, for a ventral hernia.  
Thus, a rating of 20 percent is warranted.  38 C.F.R. § 4.7 
(1999). 

However, this same evidence does not provide a basis for a 
rating in excess of 20 percent.  The medical record does not 
show obstruction had recurred since the 1997 episode.  In 
addition, the record does not contain medical findings to 
provide evidence of the presence of a large hernia which is 
not well supported by belt under ordinary conditions.  
Accordingly a rating in excess of 20 percent is not 
warranted.

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, no potentially applicable provision provides a basis 
for a rating in excess of 20 percent for the veteran's 
abdominal scar with incisional hernia, status post Meckel's 
diverticulum. 


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to a 20 percent rating for an abdominal scar with 
incisional hernia, status post Meckel's diverticulum is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

